UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4483


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EUREKA PEREZ GOODWIN, a/k/a Rico,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (5:10-cr-00184-MBS-1)


Submitted:   January 10, 2012             Decided:   January 11, 2012


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jason P. Peavy, LAW OFFICE OF JASON P. PEAVY, LLC, Columbia,
South Carolina, for Appellant.        Julius Ness Richardson,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eureka Perez Goodwin seeks to appeal his conviction

and sentence after pleading guilty to conspiracy in violation of

18 U.S.C. § 371 (2006) and making false statements in connection

with the acquisition of firearms in violation of 18 U.S.C. §§ 2,

922(a)(6), 924(a)(2) (2006).         Goodwin’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting, in his opinion, there are no meritorious grounds for

appeal, but raising the issues of whether the district court

complied with Fed. R. Crim. P. 11 in accepting Goodwin’s guilty

plea and whether his sentence is reasonable.        The Government has

moved to dismiss the appeal as barred by Goodwin’s waiver of the

right to appeal included in the plea agreement.              Goodwin was

notified of his right to file a pro se supplemental brief but

has not done so.         Upon review of the plea agreement and the

transcript of the Fed. R. Crim. P. 11 hearing, we conclude that

Goodwin knowingly and voluntarily waived his right to appeal.

Accordingly, we grant the Government’s motion to dismiss.

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore   grant    the   Government’s   motion   to   dismiss   and

dismiss the appeal.      This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court

of the United States for further review.        If the client requests

                                     2
that    a    petition     be   filed,   but   counsel   believes    that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                    Counsel’s motion

must state that a copy thereof was served on the client.

               We dispense with oral argument because the facts and

legal       contentions    are   adequately     presented    in    the    materials

before      the   court    and   argument     would   not   aid   the    decisional

process.

                                                                          DISMISSED




                                          3